              Case 1:19-cv-00275-NONE-JLT Document 30 Filed 05/29/20 Page 1 of 1


     1

     2

     3

     4

     5

     6

     7

     8                              UNITED STATES DISTRICT COURT

     9                             EASTERN DISTRICT OF CALIFORNIA

    10

    11   UNITED STATES OF AMERICA,                          Case No.: 1:19-CV-00275-NONE-JLT

    12               Plaintiff,                             [PROPOSED] ORDER GRANTING THE
                                                            UNITED STATES OF AMERICA’S FOURTH
                     v.                                     EX PARTE MOTION FOR EXTENSION OF
    13                                                      TIME TO SERVE PROCESS ON DEFENDANT
         DONALD R. RICHARDSON, TIMOTHY                      DONALD R. RICHARDSON
    14   KOWALSKI, and KERN COUNTY TAX                      (Doc. 29)
         COLLECTOR,
    15
                     Defendants.
    16
               For good cause shown, the Court ORDERS that the United States is granted until September 30,
    17
         2020, to serve process on Donald R. Richardson.
    18

    19
         IT IS SO ORDERED.
    20

    21      Dated:    May 29, 2020                              /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
    22

    23

    24

    25


5
